Citation Nr: 0829359	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of both hips (bilateral hip disability), to include 
as secondary to service-connected left ankle arthritis.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine (lumbosacral spine 
disability), to include as secondary to service-connected 
left ankle arthritis.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).   



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran stated he was granted Social Security 
Administration (SSA) disability insurance benefits.  Once the 
VA is put on notice that the veteran is in receipt of such 
benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The veteran is entitled to a thorough examination which takes 
into account all relevant background information, including 
prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  Although a VA opinion regarding the etiology of 
the veteran's hip and lumbosacral spine disabilities is of 
record, in light of the potential receipt of new pertinent 
evidence, another opinion is needed.  

His appeal for TDIU is inextricably intertwined with these 
claims, inasmuch as a grant of service connection for the 
disabilities could affect the outcome of the TDIU claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further 
consideration of this claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

2.  Then obtain an opinion by an 
orthopedist to determine the nature and 
extent of the veteran's hip and 
lumbosacral spine disabilities.  The 
orthopedist should render an opinion 
regarding whether it is at least as likely 
as not that the veteran's hip and 
lumbosacral spine disabilities are 
attributable to any injury in service, or 
secondary to his service-connected left 
ankle disability.  The claims folder 
should be made available to the examiner 
prior to the examination.  All findings 
should be reported in detail, and a 
complete rationale provided for all 
opinions.  The examiner is to specifically 
address the various medical opinions of 
record regarding the etiology of the 
claimed disabilities.

3.  Then readjudicate the veteran's 
service connection claims.  When the above 
action is completed, the RO should 
readjudicate the claim for TDIU.  If any 
action taken is adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

